Clifford F. Brown, J.,
concurring. I concur separately expressing the view that the opinion of Judge Putman accurately determined that the undisputed facts found by the trial court conclusively establish the affirmative defense that the gun was lawfully transported for a lawful purpose, and that the opinion of Chief Justice Celebrezze accurately concludes that the state failed to prove beyond a reasonable doubt an essential element of the offense, namely, that the weapon was “ready at hand” within the meaning of R.C. 2923.12(A).
Holmes, J., concurs in judgment only.